
	
		III
		112th CONGRESS
		2d Session
		S. RES. 362
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Crapo (for himself
			 and Mr. Whitehouse) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of February 2012 as
		  National Teen Dating Violence Awareness and Prevention
		  Month.
	
	
		Whereas, although dating violence, domestic violence,
			 sexual violence, and stalking affect women regardless of age, teenage girls and
			 young women are especially vulnerable;
		Whereas, according to the National Intimate Partner and
			 Sexual Violence survey recently conducted by the Centers for Disease Control
			 and Prevention (referred to in this preamble as the CDC), the
			 majority of victimization starts early in life, as most victims of rape and
			 intimate partner violence first experience such violence before age 24;
		Whereas, according to the Liz Claiborne Inc. 2009
			 Parent/Teen Dating Violence Poll, approximately 1 in 3 adolescent girls in the
			 United States is a victim of physical, emotional, or verbal abuse from a dating
			 partner, a rate that far exceeds victimization rates for other types of
			 violence affecting young people;
		Whereas, according to the Youth Risk Behavior Surveillance
			 System (referred to in this preamble as the YRBSS) of the CDC,
			 nearly 10 percent of high school students have been hit, slapped, or physically
			 hurt on purpose by a boyfriend or girlfriend during the past year;
		Whereas, according to the American Journal of Public
			 Health, more than 1 in 4 teenagers have been in a relationship where a partner
			 is verbally abusive;
		Whereas, according to a survey conducted by the YRBSS,
			 almost 20 percent of teenage girls who were exposed to physical dating violence
			 did not attend school on 1 or more occasions during the 30 days preceding the
			 survey because the girls felt unsafe at school or on the way to or from
			 school;
		Whereas a violent relationship in adolescence can have
			 serious ramifications for the victim, putting the victim at higher risk for
			 substance abuse, eating disorders, risky sexual behavior, suicide, and adult
			 revictimization;
		Whereas being physically or sexually abused makes teenage
			 girls—
			(1)up to 6 times
			 more likely to become pregnant; and
			(2)more than twice
			 as likely to contract a sexually transmitted disease;
			Whereas, according to a recent study published in the
			 Archives of Pediatrics and Adolescent Medicine, more than half of teenagers and
			 young adults treated at an inner-city emergency room reported having been a
			 victim or perpetrator of dating violence;
		Whereas nearly 3 in 4 tweens, individuals
			 who are between the ages of 11 and 14, report that dating relationships usually
			 begin at age 14 or younger, and approximately 72 percent of students in eighth
			 or ninth grade report dating;
		Whereas 1 in 5 tweens report having a friend who is a
			 victim of dating violence, and nearly half of tweens who are in relationships
			 know a friend who is verbally abused;
		Whereas more than 3 times as many tweens (20 percent) as
			 parents of tweens (6 percent) admit that parents know little or nothing about
			 the dating relationships of tweens;
		Whereas, according to the Liz Claiborne Inc. 2009
			 Parent/Teen Dating Violence Poll, although 82 percent of parents are confident
			 that they could recognize the signs that their child was experiencing dating
			 abuse, a majority of parents, or 58 percent, could not correctly identify all
			 the warning signs of dating abuse;
		Whereas 74 percent of teenage boys and 66 percent of
			 teenage girls say they have not had a conversation with a parent about dating
			 abuse in the past year;
		Whereas, according to a National Crime Prevention Council
			 survey, 43 percent of middle and high school students reported experiencing
			 cyberbullying during the past year;
		Whereas 1 in 4 teens in a relationship report having been
			 called names, harassed, or put down by a partner through the use of a cell
			 phone, including through texting;
		Whereas 3 in 10 young people have sexted, and 61 percent
			 of young people who have sexted report being pressured to do so at least
			 once;
		Whereas, according to the Liz Claiborne Inc. 2010 College
			 Dating Violence and Abuse Poll, 43 percent of college women who date report
			 experiencing violent and abusive dating behavior;
		Whereas 70 percent of college students who experienced
			 relationship abuse failed to realize that they were in an abusive relationship
			 at the time, and 60 percent of college students who were in an abusive
			 relationship said that no one stepped in to help them;
		Whereas the severity of violence among intimate partners
			 has been shown to be greater in cases where a pattern of violence was
			 established during adolescence;
		Whereas primary prevention programs are a key part of
			 addressing teen dating violence, and successful examples of such programs
			 include education, community outreach, and social marketing campaigns that are
			 culturally appropriate;
		Whereas educating middle school students and the parents
			 of those students about the importance of building healthy relationships and
			 preventing teen dating violence is key to deterring dating abuse before it
			 begins;
		Whereas skilled assessment and intervention programs are
			 also necessary for young victims and abusers; and
		Whereas the establishment of National Teen Dating Violence
			 Awareness and Prevention Month will benefit schools, communities, and families
			 regardless of socioeconomic status, race, or sex: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of February 2012 as National Teen Dating Violence Awareness and
			 Prevention Month;
			(2)supports
			 communities that are empowering teenagers to develop healthier relationships
			 throughout their lives; and
			(3)calls upon the
			 people of the United States, including young people, parents, schools, law
			 enforcement officials, State and local officials, and interested groups to
			 observe National Teen Dating Violence Awareness and Prevention Month with
			 appropriate programs and activities that promote awareness and prevention of
			 teen dating violence in their communities.
			
